Citation Nr: 0928004	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-17 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disability.

2.  Entitlement to service connection for a chronic right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for right shoulder disability and 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
chronic back disability.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on May 7, 2008.  A copy 
of the hearing transcript has been reviewed and has been 
associated with the file.

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a chronic back disability was 
denied by a June 1970 rating decision.  The Veteran did not 
appeal this decision within one year of being notified.

2.  Evidence submitted since June 1970 is new and raises a 
reasonable possibility of substantiating the claim. 

3.  Resolving all doubt in the Veteran's favor, chronic 
intermittent lumbar strain had its onset in service.  


CONCLUSIONS OF LAW

1.  The June 1970 rating decision denying service connection 
for a chronic back disability is final.  38 U.S.C.A. § 4005 
(c) (West 1964); 38 C.F.R. §§ 3.160, 19.118, 19.153 (1970); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  

2.  New and material evidence has been submitted regarding 
the appellant's claim of entitlement to service connection 
for a chronic back disability; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  Chronic intermittent lumbar strain was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2008), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a back disability and granting service 
connection for intermittent lumbar strain.  A decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks service connection for a chronic back 
disability.  By rating decision dated in June 1970, the RO 
denied a claim of service connection for back disability on 
the basis that the Veteran had no underlying disability.  At 
the time of the denial, the claims folder contained the 
Veteran's service treatment records and a June 1970 VA 
examination.  The appellant did not appeal the denial; 
therefore, it is final.  38 U.S.C.A. § 7105 (c) (West 2002); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (2008).
 
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

By application in July 2004, the Veteran attempted to reopen 
his claim.  The RO found that no new and material evidence 
had been submitted to reopen the claim.  To determine whether 
new and material evidence has been submitted, all evidence 
submitted since the June 1970 denial of entitlement to 
service connection, will be reviewed.

Since June 1970, the appellant submitted his private 
treatment records from 2000 to 2004 showing current 
degenerative disease of the lumbar spine.  He also was 
afforded a VA examination in April 2006, and an opinion was 
obtained.  These records are new in that they were not 
previously before agency decision makers.  Also, the records 
are material, as they relate to facts necessary to 
substantiate the claim; that is, the Veteran has a current 
disability.  Presuming its credibility, the additional 
evidence raises a reasonable possibility of substantiating 
the claim.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the notice letter and 
the statement of the case provided the Veteran with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  The discussion in the statement of the case 
essentially considered the Veteran's claim on the merits.  
Additionally the Veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
Veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he has a chronic back disability as 
a result of service.  Specifically, he testified that he 
served as a combat infantryman and injured his back jumping 
from helicopters and a motor vehicle accident in-service.  In 
order to establish direct service connection, three elements 
must be satisfied.  There must be medical evidence of a 
current disability; medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence linking the current disease or injury and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131 & 
38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. § 3.307, 3.309 (2008).

Following an April 2006 VA examination, the Veteran was 
diagnosed with mild to moderate osteoarthritis of the lumbar 
spine and chronic intermittent lumbar strain.  Thus, there is 
evidence of a current disability.  

Service treatment records confirms two complaints of back 
pain in September 1967 and September 1968, without a 
diagnosed back disability.  In fact, records from September 
1967 shows the Veteran was treated for heat and his discs 
were normal.  One year later, the Veteran was advised to take 
hot soaks and prescribed pain medication for his back 
complaints.  In June 1969, the Veteran was injured in a motor 
vehicle accident and a skull x-ray was obtained.  There is no 
record of back complaints at that time, as the Veteran 
indicated.  On the Veteran' separation questionnaire, he 
reported periodic use of a back brace or back support.  
However, his February 1970 separation examination revealed a 
normal spine.

The Veteran was provided a VA examination in November 1970.  
He provided a history of lumbar strain in-service with 
intermittent back pain.  Examination of the spine was 
negative.  The Veteran had no complaints, but tenderness 
along the paralumbar muscle was noted bilaterally.  The 
examiner diagnosed lumbar strain by history, with occasional 
pain.
  
Post-service medical records reflect that the Veteran sought 
treatment for back pain in May 2003.  At that time, he saw 
his private physician and was diagnosed with degenerative 
disc disease.  No correlation to service was provided.  

The Veteran's VA outpatient records from February 2005 to 
January 2006 were reviewed.  The records were negative for 
any complaints of or treatment for a chronic disability 
exhibited by back pain.  

The Veteran was afforded a VA examination in April 2006.  His 
claims file was reviewed with the examination.  The Veteran 
reported intermittent back pain three to four times per month 
lasting approximately two days.  He rated the pain an 8 out 
of 10, and stated pain also radiated down his right leg.  He 
reported periodic use of a back brace.  Examination revealed 
he had normal gait and posture.  He had mild lumbar spasms 
with no tenderness.  Complete range of motion was normal.  
There was no instability, fatigability, weakness or 
incoordination.  Following review of x-rays, the examiner's 
impression was mild to moderate osteoarthritis of the lumbar 
spine with chronic intermittent lumbar strain.   

The examiner stated that he could not relate the Veteran's 
osteoarthritis and lumbar strain to active military service.  
The examiner's rationale was that in-service, the Veteran's 
injuries were mild and he currently had intermittent 
symptoms.  The examiner opined, "that I would have to resort 
to speculation that it is as likely as not his chronic 
intermittent lumbar strain is directly related to his 
military service."  

The Board also reviewed the evidence submitted by the 
Veteran.  The November 2006 letter from Mrs. B, a former 
employee of the Veteran's orthopedic surgeon.  Mrs. B 
indicated that the Veteran received a cortisone injection in 
1971 due to his neck and low back complaints.  She remembered 
that following the injection the Veteran appeared to have an 
adverse reaction and did not receive any additional 
injections.  Mrs. B's statement lends credence to support the 
Veteran's claim of continuity of back symptomatology after 
service.  

While the only competent opinion regarding the etiology of 
current back disability does not support his claim, the Board 
finds that the combination of the injury to the back in 
service, the paravertebral tenderness following active duty, 
and the current findings of intermittent lumbar strain weighs 
in the Veteran's favor.  The Veteran's lay statements alone 
are credible to support his claim of back trauma.  See 38 
U.S.C.A. § 1154(b), and his DD Form 214 reflects he received 
the Combat Infantryman Badge, which supports his contentions 
of serving in combat and injuring his back jumping from 
helicopters.  Resolving all doubt in his favor, chronic 
intermittent lumbar strain had its onset in service.  
However, there is no support for finding that the 
degenerative changes in the spine had their onset in service; 
that degenerative joint disease was manifested within the 
first post service year or that current degenerative changes 
of the spine are otherwise related to active duty.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
disability exhibited by back pain is allowed.

Service connection for chronic intermittent lumbar strain is 
granted.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran contends that he has a chronic right shoulder 
disability as a result of service.  He states his right 
shoulder was injured jumping from helicopters while carrying 
up to 90 pounds of equipment during combat.   Service 
treatment records are negative for any in-service right 
shoulder complaints, but his description of trauma to the 
right shoulder is consistent with the circumstances of his 
service (combat).  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304.  

Post-service treatment records show the Veteran has 
degenerative joint disease of the acromioclavicular joint 
right shoulder.  See VA outpatient clinic records from March 
2005, and private treatment records from 2000 to 2004.  No 
opinion was obtained as to whether degenerative joint disease 
had its onset in service or was otherwise related to active 
service.  As such, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed right 
shoulder disability.  All testing deemed 
necessary must be conducted and the 
results reported in detail.  The claims 
file must be reviewed in conjunction with 
the exam.  For any right shoulder 
disability found, the examiner is asked to 
render an opinion as to whether there is a 
50 percent probability or greater that it 
is related to active service.  A rationale 
for any opinion offered is required.  

2.  Thereafter, readjudicate the issue of 
service connection for a chronic right 
shoulder disability.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


